           Case 1:21-cv-00137-SAB Document 22 Filed 09/13/21 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   CHRISTOPHER G. VALENCIA,                        )   Case No.: 1:21-cv-00137-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DISCHARGING ORDER TO SHOW
13          v.                                           CAUSE, DIRECTING CLERK OF COURT TO
                                                     )   SEND PLAINTIFF A COPY OF THE COURT’S
14                                                   )   MAY 17, 2021 SCREENING ORDER, AND
     KEN CLARK, et al.,
                                                     )   GRANTING PLAINTIFF THIRTY DAYS TO FILE
15                                                   )   A SECOND AMENDED COMPLAINT
                    Defendants.                      )
16                                                   )   (ECF No. 18)

17          Plaintiff Christopher G. Valencia is proceeding pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19          On May 17, 2021, the Court screened Plaintiff s first amended complaint, found that no

20   cognizable claims were stated, and granted Plaintiff one final opportunity to amend the complaint.

21   (ECF No. 17.) Plaintiff failed to file an amended complaint, and the Court issued an order to show

22   cause why the action should not be dismissed. (ECF No. 18.)

23          On September 9, 2021, Plaintiff filed a response to the Court’s order to show cause and

24   submits that he did not receive the Court’s May 17, 2021 order as it was returned due to an insufficient

25   address.

26          On the basis of good cause, the Court will vacate the order to show cause and grant Plaintiff
27   thirty days to file a second amended complaint. However, Plaintiff is advised that it is his responsible

28   to provide the Court will his current and correct address in order to receive service of the Court’s

                                                         1
           Case 1:21-cv-00137-SAB Document 22 Filed 09/13/21 Page 2 of 2



1    order. The Court’s May 17, 2021 order was served at the most recent address of record provided by

2    Plaintiff and therefore service was effective. Local Rule 182(f).

3             Accordingly:

4             1.      The Court’s order to show cause issued on August 19, 2021 is discharged;

5             2.      The Clerk of Court is directed to send Plaintiff a copy of the Court’s May 17, 2021

6                     screening order (ECF No. 17);

7             3.      Plaintiff is granted thirty days from the date of service of this order to file a second

8                     amended complaint; and

9             4.      The failure to comply with this order will result in a recommendation that the action be

10                    dismissed for failure to obey a court order, failure to prosecute, and failure to state a

11                    cognizable claim for relief.

12
13   IT IS SO ORDERED.

14   Dated:        September 13, 2021
15                                                        UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                            2
